Citation Nr: 0013990	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  96-27-859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to an increased disability rating for 
service-connected duodenal ulcer disease, currently rated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel



INTRODUCTION

The appellant served on active duty from November 1963 to 
December 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  That rating decision denied the 
appellant's claim for service connection for post-traumatic 
stress disorder (PTSD).  It also denied the appellant's claim 
for an increased disability rating in excess of 10 percent 
for service-connected duodenal ulcer.

In February 2000, the appellant's representative alleged that 
the appellant has developed a hiatal hernia with 
gastroesophageal reflux, secondary to his service-connected 
duodenal ulcer disease.  The RO has not previously addressed 
this claim.  Accordingly, this issue is referred to the RO 
for development as appropriate.

The Board notes that the appellant has previously received a 
final disallowance on the issue of service connection for an 
acquired psychiatric disorder, on a direct basis and 
secondary to service-connected duodenal ulcer disease.  We 
note that the veteran's accredited representative has 
submitted a motion for reconsideration of a 1971 decision by 
the Board that denied entitlement to service connection for 
an acquired psychiatric disorder.  Because the law and 
regulations with respect to entitlement to service connection 
for PTSD differ considerably from those applicable to 
entitlement to other acquired psychiatric disorders, the 
issues are not inextricably intertwined.  Thus, in reaching 
its determination herein, the Board has confined the 
psychiatric issue on appeal to service connection for PTSD.  
The response to the representative's request for 
reconsideration will be handled by the Chairman of the Board, 
separately from this decision, and in accordance with 
38 C.F.R. §§ 20.1000, 20-1001 (1999).


FINDINGS OF FACT

1.  There is no competent medical evidence of PTSD. 

2.  The veteran has not presented a plausible claim for 
service connection for PTSD.

3.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal for an 
increased disability rating for service-connected duodenal 
ulcer disease.

4.  The veteran's service-connected duodenal ulcer disease is 
currently manifested by complaints of symptoms, without 
objective signs or a diagnosis of an ulcer.

5.  An upper gastrointestinal series, performed in October 
1998, revealed no active ulcers, but there was a small 
sliding hiatal hernia with small free gastroesophageal 
reflux.

6.  The veteran's service-connected duodenal ulcer disease is 
not shown to be moderate in severity as manifested by 
recurring episodes of severe ulcer symptoms two or three 
times a year averaging 10 days in duration; or with 
continuous moderate manifestations.


CONCLUSIONS OF LAW

1.  The veteran has not presented a well-grounded claim for 
service connection for PTSD, and therefore there is no 
statutory duty to assist him in developing facts pertinent to 
his claim.  38 U.S.C.A. §§ 101(16), 1131, 5107(a) (West 
1991); 38 C.F.R. §§ 3.303, 3.304(f) (1999).

2.  The schedular criteria for a disability evaluation in 
excess of 10 percent for the service-connected duodenal ulcer 
disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, including § 4.7 and Diagnostic Code 
7305 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Review of the veteran's claims requires the Board to provide 
a written statement of the reasons or bases for its findings 
and conclusions on material issues of fact and law.  38 
U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the Court.  See Simon v. Derwinski, 2 Vet. App. 621, 622 
(1992); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  To 
comply with this requirement, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence, which it finds to be persuasive or unpersuasive, 
and provide reasons for rejecting any evidence favorable to 
the veteran.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) 
(table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  
The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record or adequate quotation from recognized medical 
treatises.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

A.  Service Connection for PTSD

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation. Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]." Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  Generally, for a service-connection 
claim to be well grounded a claimant must submit evidence of 
each of the following: (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances 
lay evidence, of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the asserted in-service injury or disease and the 
current disability. See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Elkins v. West, 12 Vet. App. 209, 213 
(1999) (en banc) (citing Caluza, supra, and Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997) (expressly adopting 
definition of well-grounded claim set forth in Caluza, 
supra), cert. denied sub nom. Epps v. West, 524 U.S. 940, 118 
S. Ct. 2348, 141 L. Ed. 2d 718 (1998) (mem.)).  
Alternatively, either or both of the second and third Caluza 
elements can be satisfied under 38 C.F.R. § 3.303(b) by the 
submission of (a) evidence that a condition was "noted" 
during service or during an applicable presumption period; 
(b) evidence showing post service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post service symptomatology. See Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997).  The credibility of the evidence 
presented in support of a claim is generally presumed when 
determining whether it is well grounded. See Elkins, 12 Vet. 
App. at 219 (citing Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995)). 

While this appeal was pending, the applicable rating criteria 
for service connection for PTSD, 38 C.F.R. § 3.304(f), was 
amended on June 18, 1999, and made effective to March 7, 
1997.  See 64 Fed. Reg. 32807-32808 (June 18, 1999) (to be 
codified at 38 C.F.R. § 3.304(f) (1999)).  The amended 
38 C.F.R. § 3.304(f) states that, if the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to this combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions or hardships of the veteran's 
service, the veteran's testimony alone may establish the 
occurrence of the claimed inservice stressor.

Historically, under the old regulations, service connection 
for PTSD required: (1) a current, clear medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed inservice 
stressor); (2) credible supporting evidence that the claimed 
inservice stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed inservice stressor.  
38 C.F.R. § 3.304(f) (1999).  Under the new regulations, 
service connection for PTSD requires: (1) medical evidence 
diagnosing PTSD, (2) medical evidence establishing a link 
between current symptoms and an inservice stressor, and (3) 
credible supporting evidence that the claimed inservice 
stressor occurred.  See 64 Fed. Reg. 32807-32808 (June 18, 
1999).

In this case, the veteran asserts that he developed PTSD as a 
result of the duties and responsibilities assigned to him 
during his active duty service.  "Service connection for 
post-traumatic stress disorder requires medical evidence 
establishing a clear diagnosis of the condition." 38 C.F.R. 
§ 3.305(f) (1999); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); see Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(absent "proof of a present disability there can be no 
claim"); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997) (wherein the United States Court of Appeals for 
the Federal Circuit recognized as "rational" VA's long-
standing requirement that service connection be granted only 
in cases of currently existing disability, even where not 
specifically required by statute).
 
After thoroughly reviewing the veteran's claim file, the 
Board concludes that there is no medical evidence of record 
indicating that the he currently has PTSD.  The veteran's 
statements alone are not found to be competent evidence to 
establish a diagnosis of PTSD.  While lay testimony is 
competent to establish the occurrence of an injury, it is not 
competent to provide a medical diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Medical diagnosis 
and causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  
Because he is not a physician, or mental health professional, 
the veteran is not competent to make a determination he has 
PTSD.  See Espiritu, 2 Vet. App. at 495; Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  

The report of the veteran's most recent VA psychiatric 
examination, performed in February 1998, concluded with a 
diagnosis of schizoaffective disorder, depressed, a condition 
for which the veteran has previously been denied service 
connection.  Moreover, the veteran's inservice and post 
service medical records also failed to record a single PTSD 
diagnosis.  A medical treatment report, dated in May 1993, 
noted that the veteran would be scheduled for an evaluation 
of symptoms of PTSD.  However, the follow-up psychiatric 
evaluation report, dated in July 1993, noted that the 
"clinical picture of PTSD is not present."  Without medical 
evidence showing that the claimed disease or disability is 
present, no plausible claim for service connection can be 
presented, and the claim is not well grounded.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  

The Board has thoroughly reviewed the claim file.  However, 
we find no evidence of any plausible claim.  Since the 
veteran has not met his burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim is well grounded, it must be 
denied.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(38 U.S.C. §1110 requires "current symptomatology" at the 
time the claim is filed in order for a veteran to be entitled 
to compensation for a disability such as PTSD.).

Where the veteran has not met this burden, the VA has no duty 
to assist him in developing facts pertinent to his claim, 
including no duty to provide him with another medical 
examination.  38 U.S.C.A. § 5107(a) (West 1991); Rabideau, 
2 Vet. App. at 144 (where the claim was not well-grounded, VA 
was under no duty to provide the veteran with an 
examination).  However, where a claim is not well-grounded it 
is incomplete, and depending on the particular facts of the 
case, VA may be obliged under 38 U.S.C.A. § 5103(a) to advise 
the claimant of the evidence needed to complete his 
application.  See Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  Unlike the situation in Robinette, the veteran has 
not put VA on notice of any additional evidence.

II.  Increased Disability Evaluation for 
Service-Connected Duodenal Ulcer Disease

The veteran contends, in essence, that his service-connected 
duodenal ulcer disease warrants an increased disability 
rating.  Specifically, he alleges that this condition is 
manifested by constant abdominal pain and discomfort.

The veteran's claim is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a)(West 1991).  That is, he has 
presented a claim which is plausible.  His assertion that his 
service-connected duodenal ulcer disease has increased in 
severity is plausible.  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992) (where a veteran asserted that his 
condition had worsened since the last time his claim for an 
increased disability evaluation for a service-connected 
disorder had been considered by VA, he established a well-
grounded claim for an increased rating).  All relevant facts 
have been properly developed and no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Service-connected disabilities are rated in accordance with a 
schedule of ratings, which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  The disability ratings evaluate the 
ability of the body to function as a whole under the ordinary 
conditions of daily life, including employment.  Evaluations 
are based on the amount of functional impairment; that is, 
the lack of usefulness of the rated part or system in self-
support of the individual.  38 C.F.R. § 4.10 (1999).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7 (1999).

Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of a 
current disability.  38 C.F.R. § 4.2 (1999); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

i.  Factual Background

In July 1994, the veteran filed his present claim for an 
increased disability evaluation for his service-connected 
duodenal ulcer disease.  In support of his claim, medical 
treatment reports were obtained from the VA medical center in 
San Juan, Puerto Rico.  An abdominal sonogram, performed in 
June 1993, noted an impression of mild hepatomegaly.  An 
upper gastrointestinal series, dated in December 1993, noted 
the veteran's complaints of persistent dyspepsia despite 
treatment.  The report noted objective findings of "normal 
gastric distensibility.  There is evidence of a minute 
gastric erosion in the greater curvature aspect of the 
stomach.  The duodenal bulb is not deformed and no active 
duodenal ulcerations were identified."  The report of an 
endoscopy, performed in February 1994, noted microscopic 
biopsy diagnoses of chronic gastritis and chronic duodenitis.

In September 1994, a VA examination for alimentary appendages 
was conducted.  The report of this examination noted the 
veteran's complaints of burning pain in the epigastric area, 
primarily with an empty stomach, and fatty food intolerance.  
The veteran also reported that his weight had been stable.  
Physical examination of the abdomen noted findings of a 
tender epigastrium, with no rebound, and no palpable masses.

In October 1998, a VA examination for stomach, duodenum and 
peritoneal adhesions was conducted.  The report of this 
examination noted the veteran's complaints of epigastric 
pain, heartburn, and severe reflux on a daily basis.  The 
veteran denied any vomiting, hematemesis or melena, and 
indicated that he treated this condition with Pepcid, Maalox 
and a low irritant diet.  Physical examination revealed 
positive bowel sounds, a soft and depressible abdomen and no 
palpable masses.  There was tenderness to palpation at the 
epigastric area.  An upper gastrointestinal series revealed 
no active ulcers, but showed a small sliding hiatal hernia 
with small free gastroesophageal reflux.  There were no signs 
of anemia and the veteran reported recent weight gain.  The 
report shows that the veteran was 68 inches tall and weighed 
200 pounds.  The report concluded with a diagnosis of hiatal 
hernia with gastroesophageal reflux.  

ii.  Analysis

The veteran's service-connected duodenal ulcer disease is 
currently rated as 10 percent disabling under Diagnostic Code 
7305.  That rating contemplates a mild disability with 
recurring symptoms once or twice yearly.  The next highest 
available rating, 20 percent, is warranted for a moderate 
disability with recurring episodes of severe symptoms two or 
three times a year averaging 10 days in duration; or with 
continuous moderate manifestations.  A 40 percent rating 
contemplates a moderately severe disability less than severe 
but with impairment of health manifested by anemia and weight 
loss; or recurrent incapacitating episodes averaging 10 days 
or more in duration at least four or more times a year.  
Finally, a 60 percent rating, the highest assignable under 
this code, contemplates severe disability with pain only 
partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health. 38 C.F.R. Part 4, § 4.114, 
Diagnostic Code 7305 (1999).

After a thorough review of the evidence of record , the Board 
concludes that the veteran's duodenal ulcer is most 
appropriately rated as 10 percent disabling.  The report of 
the veteran's most recent VA examination of the stomach, 
duodenum and peritoneal adhesions, performed in October 1998, 
noted the veteran's subjective complaints of epigastric pain, 
heartburn, and severe reflux on a daily basis, but the 
examiner did not note any symptoms attributable to an ulcer.  
The veteran reported weight gain and he weighed 200 pounds.  
While there was tenderness to palpation at the epigastric 
area, an upper gastrointestinal series revealed no active 
ulcers, although the veteran did have a hiatal hernia with 
gastroesophageal reflux.  .  The report concluded with a 
diagnosis of hiatal hernia with gastroesophageal reflux.  No 
diagnosis of duodenal ulcer disease was indicated.  In 
reviewing the veteran's claims folder, the Board finds no 
indication of a moderate level of disability as manifested by 
recurring episodes of severe ulcer symptoms two or three 
times a year averaging 10 days in duration or with continuous 
moderate manifestations. 38 C.F.R. Part 4, § 4.114, Code 7305 
(1999).  

Because the weight of the evidence for and against the claim 
is not in relative equipoise, the reasonable doubt rule does 
not apply. 38 U.S.C.A. § 5107 (b) (West 1991 & Supp. 1996); 
38 C.F.R. § 3.102 (1999).

Accordingly, in view of the above, and the lack of evidence 
to the contrary, the Board concludes that the preponderance 
of the evidence is against entitlement to an increase 
disability evaluation for the veteran's service-connected 
duodenal ulcer disease.


ORDER

Because it is not well-grounded, the veteran's claim for 
service connection for PTSD is denied.  

An increased disability rating for service-connected duodenal 
ulcer in excess of 10 percent is denied.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

